318 S.W.3d 327 (2010)
James E. DARDEN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71220.
Missouri Court of Appeals, Western District.
August 31, 2010.
Nancy A. McKerrow, for Appellant.
Richard A. Starnes, for Respondent.
Before Division Three: VICTOR C. HOWARD, Presiding Judge, THOMAS H. NEWTON, Judge and GARY D. WITT, Judge.
Prior report: 263 S.W.3d 760.

ORDER
PER CURIAM:
James Darden appeals the motion court's denial of his Rule 29.15 motion following an evidentiary hearing. On appeal, Darden claims that the motion court clearly erred in denying his motion because his trial attorney provided ineffective assistance of counsel. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).